--------------------------------------------------------------------------------

Exhibit 10.49




L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
 2008 LONG TERM PERFORMANCE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(Version 0010)


THIS AGREEMENT, effective as of the Grant Date (as defined below), is between L3
Technologies, Inc., a Delaware corporation (the “Company”), and the Optionee (as
defined below).


WHEREAS, the Company has adopted the L3 Technologies, Inc. Amended and Restated
2008 Long Term Performance Plan (the “Plan”) in order to provide additional
incentives to selected officers and employees of the Company and its
subsidiaries; and


WHEREAS, the following terms shall have the following meanings for purposes of
this Option Agreement:


“Award Letter” shall mean the letter to the Optionee attached hereto as Exhibit
A;


“Cause” shall mean the Optionee’s: (i) intentional failure to perform reasonably
assigned duties; (ii) dishonesty or willful misconduct in the performance of
duties; (iii) engaging in a transaction in connection with the performance of
duties to the Company or its subsidiaries which transaction is adverse to the
interests of the Company and is engaged in for personal profit; or (iv) willful
violation of any law, rule or regulation in connection with the performance of
duties (other than traffic violations or similar offenses).  For purposes of
this definition, an act, or failure to act, on the Optionee’s part shall be
deemed “willful” if done, or omitted to be done, by the Optionee in bad faith
and without reasonable belief that the Optionee’s action or omission was in the
best interest of the Company;


“Common Stock” means the Company’s Common Stock, par value $0.01 per share;


“Exercise Price” shall mean the “Grant Price” listed in the Award Letter;


“Good Reason” means any of the following actions without the Optionee’s express
prior written approval, provided that the Optionee terminates employment within
six months from the date the Optionee first becomes actually aware of the
existence of such action:


(1)          (A) any reduction in the Optionee’s base salary or annual or
long-term incentive opportunity (including target bonus, if applicable) or (B)
any adverse change to the calculation methodology for determining annual bonuses
or long-term incentives which is reasonably likely to have an adverse impact on
the amounts the Optionee has the potential to earn under such programs;


(2)          any failure by the Company to continue to provide employee benefits
that are substantially similar in the aggregate to those afforded to the
Optionee as of the Grant Date; for this purpose employee benefits shall mean
pension and retirement, fringe and welfare benefits;


(3)          any material adverse change in the Optionee’s duties or
responsibilities;


(4)          any relocation of the Optionee’s principal place of business of 50
miles or more, provided that such relocation also increases the Optionee’s
commute by at least 25 miles; or


(5)          any failure to pay the Optionee’s base salary and other amounts
earned by the Optionee within ten (10) days after the date such compensation is
due.


“Grant Date” shall mean the “Grant Date” listed in the Award Letter;



--------------------------------------------------------------------------------



“Option Agreement” or this “Agreement” shall mean this agreement including
(unless the context otherwise requires) the Award Letter.


“Optionee” shall mean the “Participant” listed in the Award Letter; and


“Shares” shall mean that number of shares of Common Stock listed in the Award
Letter as “Awards Granted.”


NOW, THEREFORE, the parties hereto agree as follows:


1.          Grant of Option.


1.1          Effective as of the Grant Date, for good and valuable
consideration, the Company hereby irrevocably grants to the Optionee the right
and option (the “Option”) to purchase all or any part of the Shares, subject to,
and in accordance with, the terms and conditions set forth in this Option
Agreement.


1.2          The Option is not intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code.


1.3          This Option Agreement shall be construed in accordance and
consistent with, and subject to, the terms of the Plan (the provisions of which
are incorporated hereby by reference); and, except as otherwise expressly set
forth herein, the capitalized terms used in this Option Agreement shall have the
same definitions as set forth in the Plan.  In the event of any conflict between
one or more of this Option Agreement, the Award Letter and the Plan, the Plan
shall govern this Option Agreement and the Award Letter, and the Option
Agreement (to the extent not in conflict with the Plan) shall govern the Award
Letter.


2.          Exercise Price.


The price at which the Optionee shall be entitled to purchase the Shares upon
the exercise of the Option shall be the Exercise Price per share, subject to
adjustment as provided in Section 9.


3.          Duration of Option.


The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”); 
provided, however, that the Option may be earlier terminated as provided in
Section 6 hereof.


4.          Exercisability of Option.


Unless otherwise provided in this Option Agreement or the Plan, the Option shall
entitle the Optionee to purchase, in whole at any time or in part from time to
time, 100% of the total number of Shares covered by the Option commencing upon
the third anniversary of the Grant Date and, unless sooner exercised or
terminated as herein provided, continuing through the remaining period of the
Exercise Term.


5.          Manner of Exercise and Payment.


5.1          Subject to the terms and conditions of this Option Agreement and
the Plan, the Option may be exercised by delivery of written notice to the
Secretary of the Company (or his or her designee), at its principal executive
office.  Such notice shall state that the Optionee or other authorized person is
electing to exercise the Option and the number of Shares in respect of which the
Option is being exercised and shall be signed by the person or persons
exercising the Option.  In the event the Company has designated an Award
Administrator (as defined below), the Option may also be exercised by giving
notice (including through electronic means) in accordance with the procedures
established from time to time by the Award Administrator.  Any exercisable
portion of the Option or the entire Option, if then wholly exercisable, may be
exercised in whole or in part, provided that partial exercise shall be for whole
shares of Common Stock only.  If requested by the Committee, such person or
persons shall (i) deliver this Agreement (including the Award Letter) to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.


2

--------------------------------------------------------------------------------





5.2          The notice of exercise described in Section 5.1 shall be
accompanied by either (i) payment of the full purchase price for the Shares in
respect of which the Option is being exercised and of all applicable Withholding
Taxes (as defined in Section 11) pursuant to Section 11 hereof (such payment to
be made in cash, by delivering Shares, by withholding a portion of the Shares
otherwise issuable or by any combination thereof) or (ii) instructions from the
Optionee to the Company directing the Company to deliver a specified number of
Shares directly to a designated broker or dealer pursuant to a cashless exercise
election, in which case the Company must receive, prior to the issuance of the
Shares in respect of which the Option is being exercised, payment of the full
purchase price for the Shares in respect of which the Option is being exercised
and all applicable Withholding Taxes pursuant to Section 11 hereof (such payment
to be made in cash, by delivering Shares, by withholding a portion of the Shares
otherwise issuable or by any combination thereof).  The value of any Shares
withheld or delivered in satisfaction of the purchase price for the Shares in
respect of which the Option is being exercised and/or Withholding Taxes shall be
determined by reference to the Fair Market Value of such Shares as of the date
of such withholding or delivery.  In the event that Withholding Taxes are
satisfied by withholding a portion of the Shares otherwise issuable in
connection with an exercise of the Option, the Company shall not withhold any
Shares in excess of the minimum number of Shares necessary to satisfy the
applicable Withholding Taxes.


5.3          Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 5.1 and 5.2 relating to
the Shares in respect of which the Option is being exercised, the Company shall,
subject to the Plan and this Option Agreement, take such action as may be
necessary to effect the transfer to the Optionee of the number of Shares as to
which such exercise was effective.


5.4          The Optionee shall not be deemed to be the holder of, or to have
any of the rights and privileges of a stockholder of the Company in respect of,
Shares purchased upon exercise of the Option until (i) the Option shall have
been exercised pursuant to the terms of this Option Agreement and the Optionee
shall have paid the full purchase price for the number of Shares in respect of
which the Option was exercised and any applicable Withholding Taxes and (ii) the
Company shall have issued the Shares in connection with such exercise.


6.          Termination of Employment; Permanent Disability.


6.1          If, prior to the date of the initial vesting of the Option pursuant
to Section 4 hereof (the “Initial Vesting Date”), the Optionee’s employment with
the Company and its subsidiaries shall be terminated for any reason, other than
due to a Qualifying Termination (as defined below), the Optionee’s right to
exercise the Option shall terminate as of the effective date of termination (the
“Termination Date”) and all rights hereunder shall cease (unless otherwise
provided for by the Committee in accordance with the Plan).


6.2          Upon the Optionee’s involuntary termination by the Company without
Cause, voluntary termination for Good Reason, or termination due to death or
permanent disability (any such termination, a “Qualifying Termination”), the
Option shall become immediately fully exercisable as to 100% of the Shares
subject to the Option, and the Optionee or the executor or administrator of the
estate of the Optionee or the person or persons to whom the Option shall have
been validly transferred by the executor or the administrator pursuant to will
or the laws of descent or distribution shall have the right, within one year
from the date of the Qualifying Termination (or within three years from the date
of the Qualifying Termination if such termination also constitutes a “qualified
retirement” as defined below), to exercise the Option, subject to any other
limitation contained herein on the exercise of the Option in effect at the date
of exercise. For purposes hereof, “permanent disability” means the Optionee (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Optionee’s employer.


3

--------------------------------------------------------------------------------



6.3          If, on or after the Initial Vesting Date, the Optionee’s employment
with the Company and its subsidiaries shall be terminated for any reason other
than for Cause or due to a Qualifying Termination, the Optionee shall have the
right within three months after the Termination Date (or, if the Optionee’s
employment with the Company and its subsidiaries is terminated by reason of a
qualified retirement as herein defined, within three years after the Termination
Date) to exercise the Option to the extent that installments thereof shall have
been or become exercisable at the Termination Date and shall not have been
exercised, subject to any other limitation contained herein on the exercise of
the Option in effect at the date of exercise, and (unless otherwise provided for
by the Committee in accordance with the Plan) the Optionee’s right to exercise
any installments of the Option that were not exercisable at the Termination Date
(if any) shall terminate as of the Termination Date.  If the Optionee’s
employment is terminated for Cause, the Option shall terminate as of the
Termination Date, whether or not exercisable.  For purposes hereof, “qualified
retirement” means the Optionee (a) terminates employment with the Company and
its subsidiaries other than for Cause (and is not subject to termination for
Cause at the time of such termination) more than one year after the Grant Date,
(b) is available for consultation with the Company or its subsidiaries at the
reasonable request of the Company or its subsidiaries and (c) terminates
employment either (1) on or after attaining age 60 and completing at least five
years of service in the aggregate with the Corporation and its subsidiaries
(which service must be continuous through the date of termination except for a
single break in service that does not exceed one year in length), or (2) on or
after attaining age 65.


6.4          If the Optionee shall die within the three-month period (or the
three-year period, if applicable) referred to in Section 6.3 above, the Optionee
or the executor or administrator of the estate of the Optionee or the person or
persons to whom the Option shall have been validly transferred by the executor
or administrator pursuant to will or the laws of descent and distribution shall
have the right, within one year from the date of the Optionee’s death (or, if
longer and applicable under Section 6.3 above, within the original three-year
period referred to therein), to exercise the Option to the extent that the
Option was exercisable at the date of death, subject to any other limitation
contained herein on the exercise of the Option in effect at the date of
exercise.


6.5          The Optionee’s rights with respect to the Option shall not be
affected by any change in the nature of the Optionee’s employment so long as the
Optionee continues to be an employee of the Company or any of its subsidiaries. 
Whether (and the circumstances under which) employment has been terminated and
the determination of the Termination Date for the purposes of this Agreement (or
whether, and the date upon which, the Optionee as suffered a permanent
disability) shall be determined by the Committee or (with respect to any
employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Company’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.


4

--------------------------------------------------------------------------------



7.          Nontransferability.


The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee.  After the death of the Optionee, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 6.2 or 6.4, be exercised by the Optionee’s personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.


8.          No Right to Continued Employment.


Nothing in this Option Agreement or the Plan shall be interpreted or construed
to confer upon the Optionee any right to continue employment by the Company or
any of its subsidiaries, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or any of its subsidiaries to terminate the
Optionee’s employment at any time for any reason whatsoever, whether or not with
Cause.


9.          Adjustments.


In the event that the outstanding shares of the Common Stock are, from time to
time, changed into or exchanged for a different number or kind of shares of the
capital stock of the Company or other securities of the Company by reason of a
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, combination of capital stock, or other similar increase or decrease in
the number of shares outstanding without receiving compensation therefor, the
Committee shall, in accordance with the terms of the Plan, make an appropriate
and equitable adjustment in the number and kind of Shares or other consideration
as to which such Option, or portions thereof then unexercised, shall be
exercisable and the exercise price therefor.  Any such adjustment made by the
Committee shall be final, binding and conclusive upon the Optionee, the Company
and all other interested persons.  Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to the
Option.  This paragraph shall also apply with respect to any extraordinary
dividend or other extraordinary distribution in respect of the Common Stock
(whether in the form of cash or other property).


10.          Effect of a Change in Control.


10.1          Notwithstanding anything contained in the Plan or this Agreement
to the contrary, in the event of a Change in Control, (a) the Option becomes
immediately and fully exercisable as to 100% of the Shares subject to the
Option, and (b) upon termination of an Optionee’s employment with the Company,
following a Change in Control, the Option shall remain exercisable until one
year after termination, but in no event beyond the Exercise Term.  The Company
reserves the right to change or modify in any way the definition of Change in
Control set forth in this Option Agreement and any such change or modification
shall be binding on the Optionee.


10.2          For the purposes of this Option Agreement, “Change in Control”
shall mean the first to occur of the following:



a.
The acquisition by any person or group (including a group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or any
of its subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a majority of the combined voting power
of the Company’s then outstanding voting securities, other than by any employee
benefit plan maintained by the Company;




b.
The sale of all or substantially all the assets of the Company and its
subsidiaries taken as a whole;



5

--------------------------------------------------------------------------------




c.
The consummation of a merger, combination, consolidation, recapitalization or
other reorganization of the Company with one or more other entities that are not
subsidiaries if, as a result of the consummation of the merger, combination,
consolidation, recapitalization or other reorganization, less than 50 percent of
the outstanding voting securities of the surviving or resulting corporation
shall immediately after the event be beneficially owned in the aggregate by the
stockholders of the Company immediately prior to the event; or




d.
The election, including the filling of vacancies, during any period of 24 months
or less, of 50% or more, of the members of the Board of Directors, without the
approval of Continuing Directors, as constituted at the beginning of such
period.  “Continuing Directors” shall mean any director of the Company who
either (i) is a member of the Board of Directors on the Grant Date, or (ii) is
nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.



11.          Withholding of Taxes.


As a condition to the issuance of Shares in respect of any exercise of the
Option or any other issuance or payment to the Optionee hereunder, the Optionee
shall pay to the Company (and the Company shall have the right to deduct from
any distribution of cash to the Optionee) the minimum amount necessary to
satisfy Federal, state, local and foreign withholding tax requirements, if any
(“Withholding Taxes”) with respect to such exercise, issuance or payment.


12.          Optionee bound by the Plan.


The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


13.          Modification of Agreement.


This Agreement may not be modified, amended, suspended or terminated, and any
terms or conditions may not be waived, without the approval of the Committee. 
The Committee reserves the right to amend or modify this Agreement at any time
without prior notice to the Optionee or any other interested party; provided,
that except as expressly provided hereunder, any such amendment or modification
may not adversely affect in any material respect the Optionee’s rights or
benefits hereunder except for such amendments or modifications as are required
by law.


14.          Severability.


Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


15.          Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.  If the Optionee has received a copy
of this Agreement (or the Plan or any other document related hereto or thereto)
translated into a language other than English, such translated copy is qualified
in its entirety by reference to the English version thereof, and in the event of
any conflict the English version will govern.


6

--------------------------------------------------------------------------------



16.          Successors in Interest.


This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Optionee or
the Optionee’s legal representatives.  All obligations imposed upon the Optionee
and all rights granted to the Company under this Agreement shall be final,
binding and conclusive upon the Optionee’s heirs, executors, administrators and
successors.


17.          Administration.


The Committee shall have the power to interpret the Plan and this Option
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons.  No member of the Committee shall be
personally liable for any action determination or interpretation made in good
faith with respect to the Plan or the Options.  In its absolute discretion, the
Board of Directors may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Option Agreement.


18.          Resolution of Disputes.


Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding and conclusive on the Optionee and Company for
all purposes.


19.          Data Privacy Consent.


As a condition of the grant of the Option, the Optionee hereby consents to the
collection, use and transfer of personal data as described in this paragraph.
The Optionee understands that the Company and its subsidiaries hold certain
personal information about the Optionee, including name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Company or its
subsidiaries, and details of all stock options or other equity awards or other
entitlements to shares of common stock awarded, cancelled, exercised, vested or
unvested (“Data”). The Optionee further understands that the Company and its
subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration and management of the Optionee’s participation
in the Plan, and that the Company and any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Optionee understands that these
recipients may be located in the European Economic Area or elsewhere, such as
the United States. The Optionee hereby authorizes them to receive, possess, use,
retain and transfer such Data as may be required for the administration of the
Plan or the subsequent holding of shares of common stock on the Optionee’s
behalf, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer to a broker or other third party with whom the Optionee
may elect to deposit any shares of common stock acquired under the Plan. The
Optionee may, at any time, view such Data or require any necessary amendments to
it.


20.          Limitation on Rights; No Right to Future Grants; Extraordinary Item
of Compensation.


By accepting this Agreement and the grant of the Option evidenced hereby, the
Optionee expressly acknowledges that (a) the Plan is discretionary in nature and
may be suspended or terminated by the Company at any time; (b) the grant of the
Option is a one-time benefit that does not create any contractual or other right
to receive future grants of options, or benefits in lieu of options; (c) all
determinations with respect to future option grants, if any, including the grant
date, the number of Shares granted, the exercise price and the exercise date or
dates, will be at the sole discretion of the Company; (d) the Optionee’s
participation in the Plan is voluntary; (e) the value of the Option is an
extraordinary item of compensation that is outside the scope of the Optionee’s
employment contract, if any, and nothing can or must automatically be inferred
from such employment contract or its consequences; (f) Options are not part of
normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Optionee waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Optionee understands, acknowledges and agrees that
the Optionee will have no rights to compensation or damages related to option
proceeds in consequence of the termination of the Optionee’s employment for any
reason whatsoever and whether or not in breach of contract.


7

--------------------------------------------------------------------------------



21.          Subsidiary.


As used herein, the term “subsidiary” shall mean, as to any person, any
corporation, association, partnership, joint venture or other business entity of
which 50% or more of the voting stock or other equity interests (in the case of
entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.


22.          Award Administrator.


The Company may from time to time to designate a third party (an “Award
Administrator”) to assist the Company in the implementation, administration and
management of the Plan and any Options granted thereunder, including by sending
Award Letters on behalf of the Company to Optionees, and by facilitating through
electronic means acceptance of Option Agreements by Optionees and Option
exercises by Optionees.


23.          Book Entry Delivery of Shares.


Whenever reference in this Agreement is made to the issuance or delivery of
certificates representing one or more Shares, the Company may elect to issue or
deliver such Shares in book entry form in lieu of certificates.


8

--------------------------------------------------------------------------------



24.          Acceptance.


This Agreement shall not be enforceable until it has been executed by the
Optionee.  In the event the Company has designated an Award Administrator, the
acceptance (including through electronic means) of the Option contemplated by
this Option Agreement in accordance with the procedures established from time to
time by the Award Administrator shall be deemed to constitute the Optionee’s
acknowledgment and agreement to the terms and conditions of this Option
Agreement and shall have the same legal effect in all respects of the Optionee
having executed this Option Agreement by hand.



 
By:
L3 TECHNOLOGIES, INC.
         
[image0.jpg]
   
Michael T. Strianese
   
Chairman and Chief Executive Officer
               
[image1.jpg]
   
Ann D. Davidson
   
Senior Vice President, General Counsel and Corporate Secretary







Acknowledged and Agreed
as of the date first written above:
         
Participant ES
         
Optionee Signature
 





9

--------------------------------------------------------------------------------



Exhibit A


L3 Technologies, Inc.
Nonqualified Stock Option Award Notification Letter




Participant:  Christopher E. Kubasik


Grant Date:  December 20, 2017


Grant Price:  $194.10


Awards Granted:  86,260 shares



10

--------------------------------------------------------------------------------